
	
		II
		112th CONGRESS
		2d Session
		S. 2063
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the transfer of technology developed using
		  funding provided by the United States Government to entities of certain
		  countries, and for other purposes.
	
	
		1.Prohibition on transfer of
			 proprietary technology and intellectual property developed with funding
			 provided by the United States Government to entities of certain
			 countries
			(a)In
			 generalNotwithstanding any other provision of law, a United
			 States commercial entity may not transfer to any entity described in subsection
			 (b) any proprietary technology or intellectual property that was researched,
			 developed, or commercialized using a contract, grant, loan, loan guarantee, or
			 other financial assistance provided or awarded by the United States
			 Government.
			(b)Entities
			 described
				(1)In
			 generalAn entity described in this subsection is an
			 entity—
					(A)owned or
			 controlled by the government of a country described in paragraph (2); or
					(B)in which citizens
			 of such a country hold interests representing at least 5 percent of the capital
			 structure of the entity.
					(2)Countries
			 describedA country described in this paragraph is a country in
			 which, by law, practice, or policy, any United States commercial entity is
			 required to transfer proprietary technology or intellectual property as a
			 condition of doing business in that country.
				(c)WaiverThe
			 Secretary of Commerce may waive the prohibition in subsection (a) with respect
			 to a transfer of proprietary technology or intellectual property if the
			 Secretary determines that the transfer would not compromise the economic
			 interests or competitiveness of the United States.
			(d)ApplicabilityThis
			 section applies with respect to the transfer on or after the date of the
			 enactment of this Act of any proprietary technology or intellectual property
			 developed before, on, or after such date of enactment.
			(e)RegulationsThe
			 Secretary of Commerce, in consultation with other relevant Federal agencies,
			 shall prescribe such regulations as may be necessary to carry out this
			 section.
			(f)United States
			 commercial entity definedIn this section, the term United
			 States commercial entity means a commercial entity organized under the
			 laws of the United States or any jurisdiction within the United States.
			
